Citation Nr: 1214150	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In opening, the Board notes that the Veteran's representative requested withdrawal from representing the Veteran in this matter.  However, subsequent to this request, VA received communication from the representative indicating continued representation.  Accordingly, the representative's request to withdraw from representation is considered to be withdrawn.  


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to be manifested by total occupational and social impairment.

2.  The Veteran's service-connected PTSD is his only service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).

2.  Given that a 100 percent schedular rating is granted for the Veteran's PTSD for the entire term on appeal, consideration of his claim of entitlement to TDIU for that period is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Bradley v. Peake, 22 Vet. App. 280 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  

VA has obtained the Veteran's service treatment records, VA and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his PTSD.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Moreover, considering the favorable outcome detailed below, any error in VA's fulfillment of its duties to notify and assist is harmless.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

PTSD Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers).'" A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claims for an increased evaluation of PTSD and a TDIU in September 2008.  Shortly prior to the filing of these claims, he had last been afforded a VA examination in April of that year. 

Examination in April 2008 resulted in assessments of PTSD, chronic, and major depressive disorder (MDD), recurrent, severe, with psychotic features.  The Veteran was assigned a GAF score of 40.  At the time of the examination, the Veteran complained that he had "no memory" and trouble sleeping due to nightmares.  He also complained of poor attention and concentration, that had worsened over the past 2 to 3 years.  He described his mood as "down, low" and related that he was sad all of the time.   He reported that he stayed away from people and tried to avoid interactions therewith due to his mood.  He was then living with his brother and his brother's wife and children; however, he reported that he had his own room and tended to avoid interacting with his family.  The Veteran described auditory hallucinations "all the time" and that voices would tell him to do things.  He denied any symptoms of mania, fear of social evaluation, excessive worry, obsessions, compulsions or disordered eating.  The examiner remarked that the Veteran's PTSD symptoms were similar to panic disorder.  

With respect to employment, it was noted that the Veteran had not held a job in the past several years, having injured his shoulder several years prior.  The Veteran related that he did not believe that he could work now because he could not perform simple activities.  For example, he noted that when he would cook he often forgot to turn off the burners and that he had quit driving as he frequently got lost.  The Veteran last worked a couple of years prior as a launderer.  In regards to family, the Veteran had been divorced twice and had 2 children from his first marriage.  He described his relationship with his children as "alright."  

Examination showed that the Veteran was early for his appointment and well-groomed.  He had a difficult time remembering his Social Security number and had to pull his Social Security card to provide the correct number.  He also had difficulty coming up with the day and date, although he could provided details as to his location.  He had no abnormal motor behavior.  Posture and gait were normal.  Eye contact was good and demeanor was congruent.  He then denied any suicidal or homicidal ideation, but did acknowledge suicidal ideation as recently as a few weeks prior.  Speech was at a normal rate.  His answers to questions were logical and relevant, although speech was sparse and he appeared to be a poor historian.  He was unable to recall the name of his treating psychiatrist and the examiner noted that he was a "no show" to numerous appointments.  

As noted above, PTSD, chronic, and major depressive disorder (MDD), recurrent, severe, with psychotic features were assessed and a GAF score of 40 was assigned.  In summary, the examiner noted that the Veteran's psychiatric symptoms did not appear more severe than at his last examination.  However, the examiner did note that the Veteran's memory and attention appeared to be failing and it was unclear whether the failure of memory and attention was congruent with dementia or depression and anxiety (PTSD).  The examiner remarked that the Veteran appeared capable of understanding and manipulating information given to him, although he appeared to have difficulty in remembering information.  He appeared capable of making sound financial decisions in the moment and appeared to be "decisional."  In a June 2008 addendum, the examiner noted that it was not possible, without resort to speculation, to segregate GAF scores by diagnosis in the Veteran's case.  

In early October 2008 the Veteran presented at the Milwaukee VA Medical Center (VAMC) with a chief complaint of suicidal ideation to overdose.  At this time, he related that he was having thoughts of overdosing on sleeping pills and hearing voices more often.  He noted that he had been hearing these voices for a long time, but that about 6 months ago they became louder and more frequent often telling him to jump off a bridge, "Go to sleep and don't wake up" or "What are you doing?".  He also related the he saw shadows and had nightmares of his Vietnam service.  

The Veteran related a history of suicidal and homicidal ideation in the past, but with no particular plan.  He stated that he would get paranoid in crowds and did not like small enclosed places, particularly elevators and small rooms.  He related getting about 2 hours of sleep per night, waking every 15 minutes.  He reported decreased appetite, but no weight loss, and that he had trouble concentrating.  He reported a decreased interest in activities and that he felt bored.  He described continuing symptoms of PTSD, including flashbacks, nightmares, hypervigilance and insomnia.  The Veteran was admitted and treated and was without suicidal ideation at discharge.  

Of record is a late October 2008 letter from a VA psychiatrist.  In this letter, the psychiatrist relates that the Veteran had recently had a few serious episodes of exacerbation of his depressive and PTSD symptoms, which led to his hospitalization.  In the psychiatrist's opinion, the Veteran's military experiences had a direct impact upon his symptoms of PTSD and depression, as well as alcohol and cocaine addiction.  The psychiatrist related that it was their impression that the Veteran continued to have symptoms of PTSD that followed a waxing and waning course, as well as severe depressive symptoms with suicidal ideations.  The psychiatrist estimated the Veteran's GAF at 50 with a narrow range between 45 and 50, depending on the level of psychosocial stressors and his limited stress coping skills.   

Also of record is a November 2009 letter from a VA staff psychiatrist.  In this letter, the psychiatrist related that the Veteran continued to struggle with and suffer from PTSD symptoms including, intrusive recurrent distressing nightmares and memories with physiological symptoms of anxiety, flashbacks, avoidance of sharing or recalling traumatic information, tendency to be distant, avoidant and mistrustful, hypervigilance and startle responses, survivor's guilt, auditory hallucinations and olfactory hallucinations -  described as "gun powder."  The psychiatrist noted that the Veteran's level of social and interpersonal functionality had declined over the past year, noting that the Veteran had diminished contact with his family, had a failed relationship and had quit attending church.  The psychiatrist assigned a GAF score of 48, noting a prior GAF score of 50.

In October 2010 the Veteran was last afforded a VA examination.  The examination report notes that the claims file was reviewed and substantially outlines the Veteran's history and complaints, and notes a GAF score as low as 40.  Since October 2008, the Veteran had not been hospitalized for his condition.  With respect to social and occupational functioning, the examiner remarked that the Veteran's social support network and repertoire of leisure activities appeared consistent with that previously reported.  He reported little social interaction and that he lived by himself, preferring to do so because he did not get along with people.  His only leisure activity was watching television and he denied having any friends or membership in any social clubs.  It was noted that although the Veteran lived alone, he received assistance with routine functioning from an in-home care provider and that the Veteran appeared to get along well with this person.  

With respect to daily activities, the Veteran was able to shower and dress himself independently, as well as manage his self-care hygiene routine.  He was able to prepare simple meals.  Generally, he watched TV in the morning and went for a short walk.  After lunch, the Veteran usually watched more TV.  He reported difficulty falling and staying asleep.  

With respect to employment, the Veteran was then unemployed and had been so since his previous VA examination.  At the time of the examination, the Veteran related that he had last worked at a tire repair shop but that he was let go because "[he] was crazy."  In this regard, he explained that he did not trust anybody there and that he felt like he was being constantly watched.  The Veteran related that he did not feel that he could sustain employment because he hated confined spaces, being around lots of people and the constant smell of "gunpowder" made him nauseous.  The examiner remarked that this was an olfactory hallucination.  When asked if he could perform employment that did not involve confined spaces or people, the Veteran replied "I just can't do it," but did not identify any specific reasons.  

Mental status examination showed that the Veteran reported early for his appointment and was well-groomed with appropriate hygiene and dressed in casual clothing.  His speech was within normal limits and no idiosyncratic speech or behaviors were observed.  His answers were logical and relevant to the questions asked, although speech was sparse and the Veteran appeared to be a poor historian.  He was generally pleasant on approach and demonstrated adequate motivation for completing the examination.  His level of activity during the examination was within normal limits.   

He was fully alert and oriented and able to correctly state the purpose of the examination.  However, the Veteran did demonstrate and report impairment of thought processes, specifically olfactory and auditory hallucinations.  It was noted that at the outset of the examination, the Veteran inquired whether the examiner smelled gunpowder.  Thought content was noted to be grossly within normal limits.  Although long term memory was noted to be intact, disruption in short-term memory was noted.  Concentration was also found to be mildly disrupted.  He had difficulty with counting backwards from 100 by 7s.  

The Veteran identified his mood as "okay," which was generally congruent with his affect of presentation.  He endorsed ongoing suicidal ideation that appeared to be associated with his schizoaffective disorder/depression with psychosis, although he denied more significant suicidal ideation, plans or intent, as well as any homicidal thoughts, plans or intent.  He endorsed a history of maintaining minimal personal hygiene and other basic activities of daily living.  He denied obsessive and ritualistic behavior, but acknowledged disrupted sleep due to nightmares and waking with autonomic arousal.  He endorsed rapid cycling and secondary insomnia.

Based upon examination and review of the claims file, the examiner assessed schizoaffective disorder, chronic, severe, and PTSD, chronic, moderate.  The VA examiner assigned separate GAF scores for each disorder, assigning  PTSD a GAF of 55 and a GAF of 40 for schizoaffective disorder.  

Based on a review of the claims file, clinical assessment and the Veteran's self-report, the examiner concluded that there appeared to be moderate and stable interpersonal and vocational interference attributable to PTSD.  With respect to schizoaffective disorder/depression with psychosis, the examiner felt that the Veteran's functionality and overall quality of life were more significantly influenced by this disorder.  The Veteran was found to be competent for VA purposes.   

In deciding the present claim, the Board is cognizant of the fact that the Veteran has been granted entitlement to service connection for PTSD, but also has other non-service-connected psychiatric disabilities, to include major depressive disorder with psychotic features and schizoaffective disorder/depression with psychosis  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the competent evidence of record suggests that the symptoms and manifestations of the Veteran's various psychiatric disabilities overlap, and the evidence does not clearly delineate which symptoms are attributable to the Veteran's service-connected PTSD and which are not.  It is notable that the Veteran's depression and anxiety have been linked to PTSD in this regard.  Moreover, the Veteran's olfactory hallucinations of gunpowder seem related to PTSD, or at least have some affect thereon.  Thus, despite the VA examiner's assignment of separate GAF scores, the Board will resolve reasonable doubt in favor of the Veteran and will thus consider all symptoms of psychiatric disability to be manifestations of the Veteran's PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD warrants an increased rating of 100 percent for the entire period under consideration in this appeal.  Specifically, the Veteran's PTSD has resulted in total occupational and social impairment, due to symptoms such as persistent hallucinations, an intermittent inability to perform activities of daily living, and severe memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  It is particularly salient to the Board that the Veteran has been assigned a GAF score as low as 40.  Although the latest VA examination resulted in the assignment of separate GAF scores for PTSD and non-service-connected schizoaffective disorder, with the assignment of a GAF score of 55 for PTSD, the Board does not find that, for purposes of evaluation, the manifestations of these mental disabilities can be separated.  Mittleider, supra.  The GAF score of 40 indicates major impairment in several areas.  Richard, supra.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 100 percent rating for PTSD, throughout the course of the present claim and appeal.  Hart, supra.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

As the Veteran is in now receipt of a total schedular rating for his PTSD, it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disability is moot.  Although the Board is cognizant that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot in all case, see Bradley v. Peake, 22 Vet. App. 280 (2008) 22 Vet. App. 280 (2008), given that the Veteran has no other service connected disabilities, the Board finds that the assignment of a total schedular evaluation for PTSD for the entire period under consideration in this appeal does render the TDIU claim moot.


ORDER

Entitlement to an evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is dismissed as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


